Smith, J.
— “The decree must be affirmed. The evidence does not warrant the conclusion that Thomas Craner was jointly concerned with Manlove in the purchase of the land, or that there was any special agreement that the notes given for the purchase money should continue to be a lien upon it. It is proved that Mrs. Way agreed to sign the deed upon condition that some of the notes were made payable to her, and there were representations made to her by Thomas Craner and others who were called in to give her advice, that the notes would continue to be a lien upon the land until paid. She may have been misled by these representations, and thereby prevented from insisting upon better security for the payment of the notes, but they appear to have been based wholly upon the opinions of those by whom they were made, upon a point of law, and however incorrect, they are no evidence of any special agreement which can be enforced against Manlove Crancr or Patty. This case is very similar in all its leading features to that of Boon v. Murphy, 6 Blackf. 272.’”
Decree affirmed, &c.